Citation Nr: 0931244	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  09-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was made in a 
September 1993 rating action that denied service connection 
for a low back disorder. 

2.  Entitlement to an effective date prior to February 26, 
2002 for the grant of service connection for a low back 
disorder. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, wherein the RO granted service connection for facet 
joint arthritis (originally claimed as a low back disorder); 
an initial 10 percent evaluation was assigned, effective 
February 26, 2002---date of VA's receipt of the Veteran's 
petition to reopen a previously denied claim for service 
connection for a low back disorder.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Newark, New Jersey RO.  
A copy of the hearing transcript has been associated with the 
claims file.  At the hearing, the Veteran submitted 
additional VA outpatient reports, along with a waiver of 
initial RO consideration of this evidence.  Thus, a remand to 
the RO is not necessary in this instance.  38 C.F.R. 
§ 20.1304 (2008). 

A review of the claims file reflects that on VA Form 9, dated 
and signed by the Veteran in March 2009, he reported that he 
was "[u]nable to keep a steady job because of this injury."  
The Board finds that the Veteran has raised an inferred claim 
of entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (i.e., low back disorder) (TDIU).  As the issue of 
entitlement to TDIU has not been developed for appellate 
consideration, it is REFERRED to the RO for appropriate 
review. 

The issue of entitlement to an initial evaluation in excess 
of 10 percent for a low back disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied 
service connection for a "back condition."  The Veteran was 
notified of the decision that same month, but did not initial 
an appeal of that determination with a notice of disagreement 
and it became final.

2.  In its September 1993 rating action, the RO had before it 
the correct facts, as they were then known; and did not 
ignore or incorrectly apply the applicable statutory and 
regulatory provisions existing at that time. 

3.  By a June 1998 rating action, the RO declined to reopen 
the previously denied claim for service connection for a low 
back disorder.  The Veteran did not initial an appeal of that 
determination with a notice of disagreement and it became 
final.

4.  On February 26, 2002, VA received the Veteran's petition 
to reopen his previously denied claim for service connection 
for a low back disorder. 

5.  In a February 2003 letter to the Veteran, VA requested 
that he submit new and material evidence to reopen a 
previously denied claim for service connection for a low back 
disorder.  As VA Form 1- 4107, containing information 
concerning the Veteran's procedural and appellate rights, was 
not enclosed, the February 2003 letter is not a final 
adjudicative action and is not binding on the Veteran based 
on the evidence of record.

6.  In a July 2008 rating action, the RO granted service 
connection for facet joint arthritis (claimed as a low back 
disorder); an initial 10 percent rating was assigned, 
effective February 26, 2002--the date VA received the 
Veteran's claim to reopen.


CONCLUSIONS OF LAW

1.  A September 1993 rating decision, wherein the RO denied 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1993).  

2.  Clear and unmistakable error in the September 1993 rating 
decision has not been established.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a)(2008). 

3.  The criteria for an effective date earlier than February 
26, 2002, for the grant of service connection for facet joint 
arthritis have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before addressing the merits of the CUE and earlier effective 
date claims decided in the analysis below, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) (West 2002) and 38 
C.F.R. § 3.159 (2008).  However, the provisions of the 
Veterans Claims Assistance Act (VCAA) have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Here, 
and with respect to the CUE and earlier effective date claims 
decided below, the law is dispositive; thus, no further 
discussion of the duty to notify and assist is necessary with 
respect to these claims.


II.  Merits Analysis

A.  Factual Background-CUE and Earlier Effective Date Claims

In September 1993, VA received the Veteran's original claim 
for service connection for a low back disorder (originally 
claimed as "lower back pains").  By a September 1993 rating 
action, the RO denied service connection for a "back 
condition."  The Veteran was informed of the RO's decision 
by letter that same month.  As the Veteran did not initiate 
an appeal with a notice of disagreement, the September 1993 
rating decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1993).  

In June 1997, VA received the Veteran's representative's 
informal petition to reopen the Veteran's previously denied 
claim for service connection for a low back disorder.  By a 
June 1998 rating action, the RO declined to reopen the 
Veteran's claim and this decision became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1997).  

On February 26, 2002, VA received the Veteran's informal 
claim to reopen his previously denied claim for service 
connection for a low back disorder.  (See, VA Form 21-4138, 
Statement in Support of Claim, received by VA on February 26, 
2002).  

In a February 2003 letter to the Veteran, VA requested that 
he submit new and material evidence to reopen the previously 
denied claim for service connection for a low back disorder.  
As VA Form 1- 4107, containing information concerning the 
Veteran's procedural and appellate rights, was not enclosed, 
the February 2003 letter is not a final adjudicative action 
and is not binding on the Veteran based on the evidence of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2008).

In the appealed July 2008 rating action, the RO granted 
service connection for facet joint arthritis; an initial 10 
percent evaluation was assigned, effective February 26, 2002-
-the date on which VA received the Veteran's claim to reopen.  
(See, July 2008 rating decision).

B.  Analysis

(i) CUE claim

Essentially, the Veteran argues that the September 1993 
rating decision, wherein the RO, denied service connection 
for a back condition contains CUE because the evidence of 
record at that time, namely, service treatment records 
showing that he had a chronic back condition that had its 
onset during active service and had continued up until that 
time.  Thus, the Veteran contends that it was CUE for VA to 
determine that his low back disability was not a chronic 
disability and that service connection should have been 
established in September 1993.

Having carefully considered the Veteran's contention, the 
Board finds it to be without merit and the appeal will be 
denied.

The Veteran filed a claim for a low back disorder that was 
denied by the RO in a September 1993 rating action.  The 
Veteran was informed of this decision by letter that same 
month, but he did not appeal with a notice of disagreement 
and this decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1993).  

The RO denied service connection for a "back condition" in 
its September 1993 rating action because it determined that 
any low back disorder noted during service was acute and 
transitory and had resolved without any chronic residuals 
thereof.  The Veteran now contends that it was clear and 
unmistakable error (CUE) for VA to determine that his low 
back disorder was not a chronic disability and that service 
connection should have been established.  In essence, the 
Veteran alleges that the RO did not accurately weigh the 
evidence correctly.  He believes the evidence was clear in 
showing that he incurred a chronic low back disorder during 
military service that has existed up until that time. 

The Veteran argues that if the RO had determined in the 
September 1993 rating decision that he had incurred a chronic 
low back disorder during military service that had existed up 
until that time, the result of the decision would have been 
manifestly different (i.e., it would have resulted in an 
award of service connection).  The Board, however, finds that 
no clear and unmistakable error in the September 1993 rating 
decision.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994). As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44. Therefore, a claimant 
who seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different. Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue.  
Fugo, 6 Vet. App. at 44-45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.

In the September 1993 rating decision, the RO noted that the 
Veteran had received treatment for back pain on several 
occasions during service, which resulted in the Veteran being 
diagnosed with possible strain (September 1992), muscle 
skeletal pain paraspinous muscle (February 1993) and strained 
muscle (May 1993).  X-rays of the spine, performed in 
November 1992, showed no significant abnormalities; 
questionable (italics added for emphasis) mild disc narrowing 
posteriorly at L5-S1 was noted.  The RO also reported that a 
May 1993 service discharge examination report was wholly 
devoid of any clinical findings referable to the Veteran's 
low back.  The Veteran's spine was evaluated as "normal."  
A May 1993 Report of Medical History shows that the Veteran 
specifically denied having had "Recurrent back pain."  
Thus, in the absence of any low back pathology noted on the 
Veteran's May 1993 service discharge examination report, the 
RO determined in September 1993 that any in-service back 
complaints were acute and transitory and resolved without any 
further low back pathology.

In light of the above discussion, it is clear that the RO 
properly considered all the pertinent evidence before it in 
September 1973, including the service treatment records 
showing complaints of back pain in service and resulting 
diagnoses.  The RO considered the in-service complaints of 
low back pain, resulting low back diagnoses, along with the 
absence of any clinical findings referable to the spine at 
service discharge, and determined that any low back pathology 
noted during service was acute and transitory and did not 
result in any chronic low back disorder.  Thus, the correct 
facts, as they were known at the time, were before the RO, 
and were considered by the RO.

The Veteran argues that the RO should have considered the 
same evidence and reached a different conclusion, i.e., that 
a chronic low back disorder was incurred during service and 
existed up until that time.  However, the Veteran's 
disagreement with the RO's interpretation of the medical 
evidence of record in September 1993 constitutes a mere 
disagreement with how the RO evaluated or weighed the facts, 
and is therefore inadequate for a finding of CUE.

It is well-settled law that in order for a clear and 
unmistakable challenge to succeed, the party seeking revision 
must demonstrate that the law applicable at the time of the 
challenged decision was not properly applied.  See, e.g., 
Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 
19 Vet. App. 36 (2005): (Because the law prior to the 
enactment of the Veterans' Benefits Amendments of 1989 did 
not require the RO to set forth in detail the factual bases 
for its decisions; nor provide in depth discussion of 
applicable law, the failure to do so was not clear and 
unmistakable legal error at the time of such decisions, and 
the rating board was presumed to have made the requisite 
findings under a presumption of validity); Palmer v. 
Nicholson, 21 Vet. App. (2007) (Holding that letters 
submitted after issuance of the challenged rating decision 
did not constitute valid notices of disagreement, under the 
law in effect at the time of the challenged rating decision; 
where desire for appellate review not expressed).

At the time of the September 1993 rating decision, applicable 
VA law provided that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1993).  

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis was manifested to a degree 
of 10 percent within one year from date of termination of 
such service, such disease was presumed to have been incurred 
in service, even though there was no evidence of such disease 
during the period of service.  This presumption was 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1993).

In applying the previous law and regulation to the facts in 
September 1993, the RO found that any low back pathology 
noted during service was acute and transitory and did not 
result in any chronic low back disorder.  While the RO did 
not specifically report on the November 1992 X-ray findings 
of questionable (italics added for emphasis) mild disc 
narrowing posteriorly at L5-S1 in September 1993, but for any 
such alleged error, the outcome of the decision would not 
have been different.  In this regard, as X-rays of the lumbar 
spine did not confirm the presence of lumbar spine arthritis, 
but merely showed questionable (italics added for emphasis) 
mild disc narrowing at L5-S1, an award of service connection 
for a low back disorder under the aforementioned presumptive 
provisions would not have been warranted in September 1993.  
Id.

Inasmuch as the Veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
September 1993 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. At 
43-44; Russell, 3 Vet. App. 313-314.

(ii) EED claim

The Veteran contends that he is entitled to an effective date 
prior to February 26, 2002 for the grant of service 
connection for facet joint arthritis.  He asserts that due to 
the consistency of his service-connected disease from the end 
of service to the present, the effective date should date 
back to his initial claim for service connection, 1993.  
(See, VA Form 9, dated and signed by the Veteran in March 
2009). 

The Board acknowledges the arguments set forth by the 
Veteran.  Under the law, however, the effective date for a 
grant of service connection on the basis of the receipt of 
new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) 
(2008).  As such, the RO assigned the earliest possible 
effective date for its grant of the reopened claim, which, as 
noted above, was received by VA on February 26, 2002.  See 
Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears 
v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

The RO has determined that the Veteran's facet joint 
arthritis had its onset in military service.  As such, 
service connection has been established for this disability.  
It does not follow, however, that just because service 
connection is warranted, the effective date of a grant of 
service connection should be the day following service or the 
date the Veteran filed his original claim, as contended by 
the Veteran in the instant claim, since doing so would render 
meaningless many of the provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it 
declared was a valid gap-filling regulation, there was no 
conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the 
earliest possible effective date of service connection for a 
reopened claim was the date the reopened claim was received.  
Id. at 1332.  Thus, under the law, there is no basis to 
assign an effective date for an award of service connection 
for facet joint arthritis earlier than February 26, 2002. 

There is no indication that the Veteran submitted a claim to 
reopen between the date of the final decision denying his 
claim in July 2008 and the date of receipt of his claim on 
February 26, 2002.  See 38 C.F.R. §§ 3.151, 3.155 (2008).  No 
correspondence was received from the Veteran during this time 
period that indicated an intent to apply for service 
connection for a low back disorder, and the Veteran does not 
contend otherwise.  Accordingly, the claim for entitlement to 
an effective date prior to February 26, 2002 for an award of 
service connection for facet joint arthritis is denied.

ORDER

There was no CUE in a rating decision, dated September 23, 
1993, wherein the RO denied service connection for a back 
condition. 

Entitlement to an effective date prior to February 26, 2002, 
for an award of service connection for facet joint arthritis 
is denied. 



REMAND

The Board has determined that the Veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for facet joint arthritis must be remanded for additional 
substantive development (obtain outstanding VA medical 
records) in compliance with applicable law relative to VA's 
duties to assist pursuant to the VCAA and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).

A remand is necessary to obtain outstanding VA outpatient and 
examination reports.  In conjunction with his current appeal, 
and during testimony before the undersigned Veterans Law 
Judge, the Veteran reported that he had sought treatment for 
his service-connected low back disorder from the Lyons and 
East Orange, New Jersey VA Medical Centers (VAMCs).  In fact, 
the Veteran testified that earlier in the calendar year 
(2009), he had undergone a VA examination of his lumbar 
spine, to include a magnetic resonance imaging (MRI) scan, at 
these same VAMCs.  While treatment records from the Lyons, 
New Jersey VAMC, dating from June to July 2009, were obtained 
and associated with the claims file, records from the East 
Orange, New Jersey VAMC are absent.  As there are possible 
further VA treatment records that may be pertinent to the 
Veteran's claim for an initial evaluation in excess of 10 
percent for a lumbar facet arthritis, they should be obtained 
on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 
C.F.R 3.159(c).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will obtain all 
additional relevant outpatient and 
examination reports of the Veteran from 
the East Orange, New Jersey VAMC from 
January 2009 to the present, to 
specifically interpretations of a MRI 
of the lumbar spine.  All 
records/responses received should be 
associated with the claims file.

In requesting these records, the 
RO/AMC's efforts to obtain them must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.  38 
U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008).  The 
Veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and associate 
them with the claims file.

2.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, such 
as scheduling the Veteran for an 
additional VA examination to determine 
the current severity of the service-
connected facet joint arthritis,  the 
RO/AMC should review the record and 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 10 
percent for facet joint arthritis on 
appeal in light of any additional 
evidence added to the record assembled 
for appellate review.  

If any benefit sought remains denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


